      Case 8:19-cr-00028-GJH Document 58 Filed 07/08/21 Page 1 of 4



                   UNITED STATES DISTRICT COURT

                         DISTRICT OF MARYLAND

UNITED STATES                      )
                                   )
     v.                            )       Crim. No. GJH19CR028
                                       )    Judge Hazel
LARRY FRANCIS NEWMAN, JR.              )


  DEFENDANT NEWMAN’S MOTION TO CONTINUE THE JULY 19, 2021 TRIAL

     Defendant, Larry F. Newman, Jr., through undersigned counsel,

hereby moves the Court to issue an order continuing the current

July 19, 2021 Trial Date in this case. As grounds for this Motion,

Mr. Newman states as follows:

     1. Mr. Newman has been charged with: (1) possession with

intent to distribute cocaine, cocaine base and PCP, in violation of

21 U.S.C. Sec. 841(a)(1), (b)(1)(B), and(b)(1)(C); possession of a

firearm in furtherance of a drug trafficking crime, in violation of

18 U.S.C. Sec. 924(c); and possession of a firearm and ammunition

by a convicted felon, in violation of 18 U.S.C. Sec. 922(g).

     2. A Trial Date is set for July 19, 2021, in this case.

     3. Before the Pandemic began in March 2020, counsel had

several in-person meetings with Mr. Newman at the District of

Columbia Jail. Counsel was able to review the case, the charges,

discovery, and plea offers with Mr. Newman.

     4. After the Pandemic commenced in March 2020, communication

with Mr. Newman was largely limited to letters from counsel to Mr.

Newman.

     5. At one point in 2020, Mr. Newman contracted COVID-19, and
         Case 8:19-cr-00028-GJH Document 58 Filed 07/08/21 Page 2 of 4



he was unavailable to confer with counsel for several months.

     6. By February 2021, and continuing through present, counsel

has had four (4) video conferences with Mr. Newman (one-half hour

to forty-five minutes each). Counsel met with Mr. Newman at Court

at the Motions Hearing on June 24, 2021.

     7. However, the Government has recently served more discovery

on counsel, as late as July 5, 2021. Further, much of this

discovery took several days for counsel to actually receive,

including two audio interviews of witnesses received just this

week.

     8. Counsel had a video conference with Mr. Newman on July 6,

2021. Counsel and Mr. Newman reviewed the status of the case, and

preparations for trial.

     9. Mr. Newman remains very committed to going to trial. He is

emphatic about his innocense in this case.

     10. Mr. Newman has been and continues to be very engaged in

the preparation of his defense. However, Mr. Newman believes that

he has not been fully apprised of all discovery, has not had an

adequate time to meet with counsel to prepare for trial, and he

wants further input with counsel in order to be fully prepared for

trial.

     11. In the July 6, 2021 video conference, Mr. Newman requested

that counsel seek a continuance of the trial, in order to allow Mr.

Newman to have the quantity and quality of input into his defense.


                                      2
      Case 8:19-cr-00028-GJH Document 58 Filed 07/08/21 Page 3 of 4



     12. Counsel agrees with Mr. Newman. Only Mr. Newman has the

information and details about the case that counsel needs to

adequately prepare for trial.

     13.   While   counsel   and   Mr.   Newman   have   had   four    video

conferences   since   February     2021,   these    time-limited       video

conferences are not an adequate substitute for counsel having

multi-hour in-person meetings with Mr. Newman, so Mr. Newman and

counsel can be fully prepared for trial.

     14. Mr. Newman faces serious charges. According                  to the

Government, he is subject to the Career Offender section of the

United States Sentencing Guidelines, and a potential sentence under

that section of 360 months to life.

     15. Under these circumstances, Mr. Newman wants to be fully

prepared for trial. At this time, Mr. Newman submits that he has

not had an adequate opportunity to confer with counsel about the

preparation of his defense.

     16. Mr. Newman understands that a continuance of the trial

will result in his continued incarceration until trial.

     WHEREFORE, Mr. Newman moves the Court to issue an order

continuing the current July 19, 2021 Trial Date in this case.
      Case 8:19-cr-00028-GJH Document 58 Filed 07/08/21 Page 4 of 4



                                   Respectfully submitted,



                                         /S/
                                 Peter L. Goldman, Esq.
                                  SABOURA, GOLDMAN & COLOMBO, P.C.
                                  211 North Union Street, Suite 100
                                  Alexandria, VA 22314
                                 (703) 684-6476 (o)
                                  (703) 373-1941 (f)
                                  pgoldmanatty@aol.com
                                  Counsel for Defendant



                      CERTIFICATE OF SERVICE

     I hereby certify that on this 8th day of July, 2021, a copy of
the foregoing Motion was sent via ECF to: AUSA Elizabeth G. Wright,
United States Attorney's Office for Maryland, 6406 Ivy Lane, Suite
800, Greenbelt, MD 20770.


                                           /S/
                                 Peter L. Goldman




                                   4
